COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00089-CV


IN RE KERRY HUGHES AND                                                  RELATORS
ANNIE TAYLOR-CURTIS


                                     ------------

                           ORIGINAL PROCEEDING
                       TRIAL COURT NO. 342-272270-14

                                     ------------

                         MEMORANDUM OPINION 1

                                     ------------

      The court has considered relators’ petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relators’ petition for writ of

mandamus is denied.

                                                    PER CURIAM

PANEL: GABRIEL, DAUPHINOT, and SUDDERTH, JJ.

DELIVERED: April 23, 2015




      1
       See Tex. R. App. P. 47.4, 52.8(d).